                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

GEORGE ELVER,

          Plaintiff,

v.                                Case No:   2:18-cv-102-FtM-29CM

STEVE   WHIDDEN,    in   his
official capacity as Sheriff
of Hendry County, Florida
and STEVE WHIDDEN, in his
individual capacity,

          Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion for

Summary Judgment (Doc. #40) filed on October 12, 2018.        Plaintiff

filed a Response in Opposition (Doc. #52) on November 14, 2018,

defendant filed a Reply (Doc. #55) on December 10, 2018, and

plaintiff filed a Sur-Reply (Doc. #58) on December 27, 2018.         For

the reasons that follow, the motion is granted.

                                   I.

     Plaintiff   George   Elver   has   filed   a   three-count   Amended

Complaint against defendant Steve Whidden, Sheriff of the Hendry

County Sheriff’s Office (“HCSO”).        (Doc. #4.)      Plaintiff is a

former HCSO police officer whose employment was terminated in July

2017.   Count One of the Amended Complaint is against defendant in

his official capacity as Sheriff of Hendry County, and alleges
defendant violated Florida’s Whistleblower Act, section 112.387,

Florida      Statutes,    by    retaliating    against      plaintiff    after   he

reported the wrongdoings of another officer.                   (Id. pp. 11-12.)

Counts Two and Three are pled alternatively against defendant in

his individual capacity and in his official capacity, and allege

defendant      violated    42    U.S.C.   §   1983    by    retaliating   against

plaintiff for exercising his First Amendment rights.                (Id. pp. 12-

17.)       The crux of the three claims is plaintiff’s allegation that

he was discharged in retaliation for his involvement in reporting

the improper actions of a fellow police officer, and subsequently

testifying against that officer at a criminal trial.                (Id. pp. 11-

17.)

  A. Factual Background

       Plaintiff    began      his   employment      with   HCSO   in   2002,    was

appointed a Deputy Sheriff in 2005, and was reappointed in 2009 by

defendant. 1     (Doc. #40-2, pp. 238, 242-43.)             During his fourteen-

year career with HCSO, plaintiff was promoted to sergeant and

patrol supervisor, while also working as a member and team leader

of the agency’s SWAT and sniper teams.            (Doc. #45-28, p. 660; Doc.

#45-1, p. 8.)        In that time, plaintiff was also subjected to

several disciplinary actions by HCSO, ranging in severity from a




       1
       Per plaintiff, a deputy must be reappointed when a new
sheriff is elected. (Doc. #40-2, pp. 69-70.)



                                          2
letter of reprimand to a five-day suspension.        (Doc. #40-2, pp.

100-05.)

       1. Archer Matter

       On the evening of July 17, 2016, plaintiff was beginning his

shift when he received a text message from a fellow officer,

Sergeant Robert Archer, asking to meet. 2       (Doc. 45-28, pp. 660-

62.)       Plaintiff arrived at the residence Archer had indicated and

met Archer outside.        (Id. p. 662.)     Archer explained he had

entered the residence after responding to a disturbance call and

was now waiting for a search warrant from narcotics investigators.

(Id. pp. 663-64.)       Plaintiff left the area for a few minutes and

when he returned, he found Archer and two narcotics investigators

inside the home.        (Id. pp. 664-66.)   At this point, plaintiff

learned a search warrant had not been approved.            (Id. p. 666.)

Inside the home, the investigators asked Archer if he wanted their

assistance and Archer answered negatively.         (Id.)     Archer then

came closer to plaintiff and said, “I wish they would just leave

so we could do our thing.”      (Id. p. 667.)   Plaintiff did not know

what this meant and did not want to find out.      (Id.)




       2
       The description of the events of July 17th is derived from
plaintiff’s testimony at Archer’s criminal trial.      The Court
accepts these facts for purposes of ruling on the Motion for
Summary Judgment, although such “facts” may not be the “actual”
facts of the case. See Priester v. City of Riviera Beach, Fla.,
208 F.3d 919, 925 n.3 (11th Cir. 2000).



                                     3
     Plaintiff and the investigators exited the residence and the

investigators left the area.    (Id.)    Plaintiff remained outside to

speak with two deputies who had arrived on the scene.      (Id.)   When

Archer exited the residence, he was carrying property from inside

and said to plaintiff, “[D]on’t worry about the video, I took care

of the DVR, it won’t work again.”        (Id. pp. 671-72.)     By this,

plaintiff assumed Archer had disabled the surveillance system

inside the residence.    (Id. p. 672.)

     Around this time a tow truck arrived to tow an SUV parked at

the residence.   (Id. pp. 668-69.)       Archer, one of the deputies,

and plaintiff began to inventory the SUV when plaintiff became

concerned there may not be a lawful reason to tow the vehicle.

(Id. pp. 673, 677-78.)     Plaintiff asked Archer why the SUV was

being towed and Archer responded, “I’m going to do some creative

writing, don’t worry, I have got it.”      (Id. pp. 677-78.)    At that

point, plaintiff ordered the deputies to put the inventoried

property back in the vehicle and tape the doors closed.         (Id. p.

679.)   In response, Archer asked plaintiff, “What, you don’t trust

my report writing?”    (Id.)

     Plaintiff was subsequently interviewed about this incident by

an investigator with the State Attorney’s Office of the Twentieth

Judicial Circuit.     (Doc. #45-19, pp. 573-89).    In December 2016,

Archer was charged with three counts of perjury and one count of

official misconduct.    (Doc. #45-20, pp. 591-92.)     In March 2017,



                                  4
plaintiff was subpoenaed to provide testimony at Archer’s trial,

which was to begin on April 11, 2017.            (Doc. #45-22, p. 600.)

       2. Shift Transfer

       Nineteen    days   after    plaintiff    was    subpoenaed   to   testify

against Archer, Chief Kevin Nelson and Lieutenants Shawn Reed,

Michael Stevens, and Joshua Woods attended a lieutenants meeting.

(Doc. #40-3, p. 443; Doc. #40-6, p. 495; Doc. #40-7, p. 533.)

During the meeting, Lieutenants Reed and Stevens informed Chief

Nelson that plaintiff was going to be transferred from his night

shift in Labelle to the night shift in Clewiston. 3                 (Id.)    In

response, Lieutenant Woods expressed an opinion plaintiff may

resign rather than accept the transfer.               (Id.; Doc. #47-2, p. 27-

28.)       Chief Nelson told Lieutenant Woods that if plaintiff quit,

Lieutenant      Woods   was   to   take   his   badge    and   weapon.    (Id.)

Lieutenant Woods told plaintiff of this discussion prior to the

events on the following day.         (Doc. #47-2, p. 27-28.)

       Plaintiff was informed of his shift change via an email from

Lieutenant Reed.        (Doc. #45-23, p. 603.)        The email explained that

the change was being made because another sergeant had resigned

and the remaining deputies in Clewiston were inexperienced.               (Doc.


       3
       Chief Nelson and Lieutenants Reed and Stevens state that
Archer’s trial and plaintiff’s involvement as a witness were never
discussed during the meeting. (Doc. #40-3, pp. 443-44; Doc. #40-
6, p. 495; Doc. #40-7, p. 533.) Lieutenant Woods does not remember
any such discussion either. (Doc. #45-11, p. 490.)



                                          5
#45-23, p. 603.)     The email apologized for the short notice and

stated the move was not punishment.              (Id.)

     Plaintiff   strongly        objected       to    the    transfer.          He   had

previously worked in Clewiston and had negative opinions about the

town.    (Doc. #45-1, p. 12.)        The day after receiving the email,

plaintiff attended a sergeants meeting at which Lieutenants Reed

and Stevens were present.         (Doc. #45-1, p. 12; Doc. #40-6, p. 493;

Doc. #40-7, p. 533.)           During the meeting, plaintiff repeatedly

requested an explanation for the transfer.                    (Id.)       Lieutenants

Reed and Stevens informed plaintiff they would meet with him

afterwards to discuss the matter, but plaintiff insisted he receive

an answer in front of witnesses. 4                   (Id.)    Lieutenant Stevens

concluded the meeting and again invited plaintiff to meet with him

and Lieutenant Reed privately.                (Id.)    Lieutenant Stevens also

permitted   plaintiff     to    record    the    meeting      in   lieu    of   having

witnesses present.      (Id.)

     In the private meeting afterwards, which was recorded and

lasted   about   eleven        minutes,       plaintiff      again    requested      an




     4Plaintiff states that he requested a witness because he knew
Lieutenants Reed and Stevens had recently joked about hoping
plaintiff would quit rather than accept the transfer. (Doc. #45-
1, p. 12.) Lieutenant Woods testified at a deposition that when
he expressed his concerns during the lieutenants meeting on March
29th, there was laughter in response and one of the other
individuals expressed a hope plaintiff would in fact resign. (Doc.
#45-11, p. 489.)



                                          6
explanation as to why he was being transferred.            (Doc. #45-25, p.

606.)     Lieutenants Reed and Stevens explained that the transfer

was being made because they wanted someone with experience in

Clewiston with the new deputies.            (Id.)   Plaintiff disputed this

explanation and repeatedly suggested the move was punitive.               (Id.

pp.   607-10,    623.)     When     plaintiff   asked    why   he   was   being

transferred rather than other sergeants, Lieutenants Reed and

Stevens responded that they wanted his experience and that by

transferring him, plaintiff would still be working the same hours

and same days.     (Id. p. 608.)      During the conversation, plaintiff

accused Lieutenant Reed of calling plaintiff stupid, ignorant, and

an idiot during a phone call the night before, which Lieutenant

Reed denied.     (Id. pp. 610-11.)          Plaintiff responded by telling

Lieutenant Reed to “have some integrity.” 5          (Id. p. 611.)     He also

suggested the transfer was made to induce plaintiff to quit.              (Id.

p. 622.)    Finally, plaintiff asked if the move had anything to do

with the fact that he was “one of the lead witnesses” against

Archer.    (Id. p. 613.)   Lieutenants Reed and Stevens both answered

negatively,     stating   neither    knew    plaintiff   was   a    witness   to




      5
      Lieutenant Reed was plaintiff’s direct supervisor from mid-
December 2016 until March 2017, and had reprimanded him in the
past for unrelated incidents. (Doc. #40-6, pp. 493-94, 498-509.)
Plaintiff states that Lieutenant Reed was the only supervisor who
ever had “an issue” with plaintiff, and described the previous
reprimands as “bogus write ups.” (Doc. #45-1, p. 9.)



                                       7
anything.         (Id.)      Towards the end of the meeting, plaintiff

suggested he was being singled out and informed the lieutenants he

was going to voice his opinion that “this is not how we have

handled things at this sheriff’s agency since 2002.” (Id. p. 621.)

       3. Internal Affairs Investigation

       On April 5, 2017, six days after the recorded conversation,

Lieutenant Reed reprimanded plaintiff for misconduct allegedly

occurring three months earlier.                  (Doc. #40-6, pp. 493-94, 498-

502.)        On    April   10,      2017,    eleven     days   after    the   recorded

conversation and the day plaintiff testified against Archer at the

criminal trial, Lieutenant Stevens wrote a memo to Chief Nelson

requesting an internal investigation of plaintiff.                       (Doc. #40-7,

p. 554.)      The memo stated Lieutenant Stevens had learned plaintiff

had played the recording of their conversation to his subordinates

in   Clewiston       and     allegedly      made   disparaging        comments      about

Lieutenants        Stevens    and    Reed.       (Id.   pp.    554-55.)       The    memo

suggested         plaintiff’s       actions      undermined      the      lieutenants’

authority      and   undercut       agency    moral,     and   that     plaintiff     had

violated several HCSO rules and regulations.                    (Id.)

       Upon receiving Lieutenant Stevens request, Chief Nelson wrote

a memo instructing Lieutenant Ben Rowe to conduct an internal

investigation. 6       (Doc. #45-29, p. 692.)             The same day, which was


       6    A week previously, Chief Nelson had instructed Lieutenant
Rowe       to investigate plaintiff for allegations of misconduct


                                             8
the day after he testified in the Archer trial, plaintiff was

placed on administrative leave. 7       (Doc. #45-1, p. 14.)

      During the investigation, Lieutenant Rowe interviewed fifteen

HCSO officers, including plaintiff.         (Doc. #40-8, pp. 587-88.)

Plaintiff did not dispute that he played the recording for other

officers, including his subordinates.         (Doc. #47-3, p. 57.)    He

also did not dispute expressing to the officers his unhappiness

with being transferred to Clewiston or his opinion that another

sergeant should have been transferred instead.         (Id. pp. 57-58.)

He acknowledged he may have cursed during the conversation with

the   other   officers   but   disputed     talking   negatively   about

Lieutenant Reed. 8   (Id. pp. 58-59.)




unrelated to the recording.    (Doc. #40-8, p. 562.)    Lieutenant
Rowe ultimately determined those allegations were unsubstantiated.
(Id. p. 557.)
      7Archer was ultimately found not guilty of the four criminal
charges but subsequently convicted of contempt of court due to his
actions on July 17th. (Doc. #47-14, p. 151.) On orders from Chief
Nelson, Lieutenant Rowe began an internal affairs investigation
into the matter, but Archer resigned from his employment before
the investigation concluded. (Doc. #40-8, p. 560.)
      8Other officers stated plaintiff had made it known he did
not like Lieutenant Reed and had also accused Lieutenants Reed and
Stevens of lying about the reason for the transfer. (Doc. #46-6,
p. 110; Doc. #46-7, p. 121.)     Furthermore, one officer stated
plaintiff said he “put that bitch in his place” while referring to
Lieutenant Reed. (Doc. #46-4, pp. 94-95; Doc. #46-15, pp. 209-
10.)



                                    9
     After investigating the allegations, Lieutenant Rowe wrote a

memo to Chief Nelson concluding plaintiff had violated four HCSO

policies   related   to   insubordination,    criticism     of    orders   and

policies, gossip, and knowledge of rules and regulations.               (Doc.

#40-8, pp. 585-87.)       Included in the memo were Lieutenant Rowe’s

interview notes.      (Id. pp. 588-663.)         Plaintiff subsequently

challenged the investigation’s findings, questioning Lieutenant

Rowe’s fitness for duty.      (Doc. #47-8, pp. 100-02.)          Chief Nelson

denied the challenge, finding it “baseless, without merit and

considered hearsay.”      (Doc. #47-10, p. 136.)

     4. Employment Termination

     After receiving Lieutenant Rowe’s report, and pursuant to

defendant’s   instructions,    Chief    Nelson   directed   Captain     David

Harney to conduct a pre-disciplinary hearing.             (Doc. #40-3, p.

445; Doc. #40-1, p. 28; Doc. #40-9, p. 666.)        The pre-disciplinary

hearing panel consisted of Captain Harney, Captain Susan Harrelle,

and Lieutenant Michael Favara.         (Doc. #40-9, p. 671.)       A hearing

was conducted, at which plaintiff and his attorney appeared. (Doc.

#47-9, pp. 106-34.)       Captain Harney subsequently wrote a memo to

defendant and Chief Nelson stating the panel had sustained three

of the four charges from Lieutenant Rowe’s report and recommended

plaintiff’s appointment be terminated.        (Doc. #40-9, pp. 672-75.)

     Upon receipt of the panel’s determination, defendant accepted

the recommendation and plaintiff’s appointment as an HCSO officer



                                   10
was terminated on July 21, 2017.            (Doc. #40-1, p. 29; Doc. #40-3,

p. 467.)       The next day, plaintiff sent a memo to defendant

requesting an audience for the purpose of appealing the pre-

disciplinary hearing’s determination and recommendation.                    (Doc.

#47-12, pp. 146-47.)             Plaintiff argued the investigation and

hearing process violated HCSO policy, and various individuals

involved in the process were biased.               (Id.)        Plaintiff never

received a response.        (Doc. #45-1, p. 16.)

  B. Procedural Background

      Plaintiff    filed    the    Amended    Complaint    in    October    2017,

alleging defendant violated Florida’s Whistleblower Act, section

112.387, Florida Statutes, and 42 U.S.C. § 1983.                 (Doc. #4.)    On

October 12, 2018, defendant filed a Motion for Summary Judgment as

to the three counts in plaintiff’s Amended Complaint.                (Doc. #40.)

The   motion    argues     (1)    plaintiff    cannot    establish     a   causal

connection between his testimony in the Archer matter and his

dismissal, (2) even if there was a causal connection, plaintiff

would   have    been   discharged     regardless    due    to    the   recording

incident, and (3) defendant is entitled to qualified immunity.

(Id. pp. 16-25.)

                                       II.

      Summary    judgment    is    appropriate    only    when   the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”



                                       11
Fed. R. Civ. P. 56(a).          “An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”        Hickson Corp. v. N. Crossarm Co.,

Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).               A

fact is “material” if it may affect the outcome of the suit under

governing law.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     “A court must decide ‘whether the evidence presents

a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter

of law.’”     Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

at 251).

     In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

2010).      However,    “[i]f   reasonable   minds   might    differ   on   the

inferences arising from undisputed facts, then the court should

deny summary judgment.”          St. Charles Foods, Inc. v. America’s

Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

97 (11th Cir. 1983)).      “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact, then

the court should not grant summary judgment.”                Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).



                                     12
                                    III.

     A. Whistleblower Claim – Count One

       Florida’s Whistleblower Act exists “to prevent retaliatory

action against employees and persons who disclose certain types of

government wrongdoing to appropriate officials.”                Rustowicz v. N.

Broward Hosp. Dist., 174 So. 3d 414, 419 (Fla. 4th DCA 2015)

(citing § 112.3187(2)-(7), Fla. Stat. (2009); Rice-Lamar v. City

of Fort Lauderdale, 853 So. 2d 1125, 1131-32 (Fla. 4th DCA 2003)).

“The act is remedial in nature and should be construed liberally

in favor of granting access to the remedy so as not to frustrate

the legislative intent.” Rice-Lamar, 853 So. 2d at 1132 (citations

omitted).    In order to state a claim under the Whistleblower Act,

“a    plaintiff   must   allege   that    (1)   he   or   she    engaged   in   a

statutorily protected activity; (2) he or she suffered an adverse

employment action; and (3) there existed a causal connection

between the two events.”     King v. Bd. of Cty. Comm’rs, 226 F. Supp.

3d 1328, 1336 (M.D. Fla. 2016) (citing Castro v. Sch. Bd. of

Manatee Cty., Fla., 903 F. Supp. 2d 1290, 1302 (M.D. Fla. 2012)).

     B. First Amendment Retaliation Claims – Counts Two and Three

       Section 1983 imposes liability on any person who, under color

of state law, deprives a person “of any rights, privileges, or

immunities secured by the Constitution and laws.”                  42 U.S.C. §

1983.    “The purpose of § 1983 is to deter state actors from using

the badge of their authority to deprive individuals of their



                                     13
federally guaranteed rights and to provide relief to victims if

such deterrence fails.”         Wyatt v. Cole, 504 U.S. 158, 161 (1992).

Retaliation against the exercise of First Amendment rights “is a

well-established basis for section 1983 liability.”                  O’Boyle v.

Sweetapple, 187 F. Supp. 3d 1365, 1370 (S.D. Fla. 2016) (citing

Bennett v. Hendrix, 423 F.3d 1247, 1255-56 (11th Cir. 2005);

Pendleton v. St. Louis Cty., 178 F.3d 1007, 1011 (8th Cir. 1999)).

To establish a First Amendment retaliation claim under section

1983, an employee must show that (1) the speech involved a matter

of    public   concern,   (2)    the   employee’s   free    speech     interests

outweighed the employer’s interest in effective and efficient

fulfillment of its responsibilities, and (3) the speech played a

substantial part in the adverse employment action.              Wilbourne v.

Forsyth Cty. Sch. Dist., 306 Fed. App’x 473, 476 (11th Cir. 2009)

(citing Cook v. Gwinnett Cty. Sch. Dist., 414 F.3d 1313, 1318 (11th

Cir. 2005)).

                                       IV.

     A. Whether Plaintiff Can Establish a Causal Connection

       Defendant’s first argument is that plaintiff cannot establish

a causal connection between a protected activity or speech he

engaged in and his subsequent termination.            As previously noted,

both    a   Whistleblower   claim      under   section     112.3187,    Florida

Statutes, and a First Amendment retaliation claim under section

1983 require that plaintiff demonstrate causation between the



                                       14
protected activity or speech and the adverse employment action.

See Wilbourne, 306 Fed. App’x at 476; King, 226 F. Supp. 3d at

1336.   Defendant argues no reasonable jury could find plaintiff’s

employment was terminated as a result of his trial testimony

because (1) three and a half months passed between plaintiff’s

testimony at the Archer trial and his dismissal, and (2) other

officers testified and were not dismissed.          (Doc. #40, pp. 16-19.)

      Prior to addressing these arguments, the Court notes that

defendant      focuses   his   causation    claim    only   on    plaintiff’s

testimony at Archer’s trial.          (Doc. #40, p. 16.)         However, the

Amended Complaint is more broadly worded, alleging plaintiff’s

employment was terminated “based solely on his being subpoenaed to

testify   in    the   investigation   of   Sgt.   Archer,    reporting     Sgt.

Archer’s failure to secure a search warrant when conducting an

investigation, and Plaintiff’s testimony that he did not support

Sgt. Archer’s wrongdoing.”        (Doc. #4, ¶ 48.)    The Court interprets

this as an allegation plaintiff engaged in protected activity

and/or speech at different times during the Archer matter (when he

reported Archer’s wrongdoing, when he was subpoenaed to testify,

and   when     he   actually   testified   at   Archer’s    trial)   and   was

retaliated against as a result.        With this in mind, the Court now

turns to defendant’s arguments.




                                      15
     1. Temporal Proximity

     In analyzing the causation element of both Whistleblower

claims   and   First   Amendment   retaliation   claims,   courts   have

examined whether there was a close temporal proximity between the

protected activity or speech and the adverse employment action.

See Fla. Dep’t of Children & Families v. Shapiro, 68 So. 3d 298,

306 (Fla. 4th DCA 2011) (analyzing Whistleblower claim); Lozman v.

City of Riviera Beach, 39 F. Supp. 3d 1392, 1405 (S.D. Fla. 2014)

(analyzing First Amendment retaliation claim).      Here, plaintiff’s

dismissal occurred on July 21, 2017, roughly eleven months after

he first reported Archer’s actions, four and a half months after

he was subpoenaed, and three and a half months after he testified

at Archer’s trial.     The Eleventh Circuit has stated such periods

are too long by themselves to infer causation when considering

retaliatory claims under Title VII. 9      See Faircloth v. Herkley

Invs. Inc., 514 Fed. App’x 848, 852 (11th Cir. 2013) (“A period as

long as one month between a protected activity and an adverse

action is not too protracted to infer causation based on temporal

proximity; a three-month period between a protected activity and

an adverse action, though, cannot alone establish causation.”).


     9  “In   analyzing   Florida  private   and   public   sector
whistleblower actions, courts apply the same standard that is used
for Title VII retaliation claims.”     Allocco v. City of Coral
Gables, 221 F. Supp. 2d 1317, 1367 (S.D. Fla. 2002) (citations
omitted).



                                   16
       However, while plaintiff’s employment was not terminated for

three and a half months after he testified, the record contains

evidence of adverse employment actions occurring much earlier.                     On

March 10, 2017, plaintiff was subpoenaed to testify at Archer’s

trial. (Doc. #45-22, p. 600.)       On March 29th, Lieutenants Reed and

Stevens    transferred    plaintiff      to    Clewiston,    a   shift      he   was

vehemently opposed to.        (Doc. #45-23, p. 603.)             The next day,

plaintiff had the recorded conversation with Lieutenants Reed and

Stevens.    (Doc. #45-25, p. 606.)            Five days later on April 4th,

Chief Nelson requested Lieutenant Rowe investigate plaintiff for

an unrelated allegation of misconduct, which was ultimately found

unsubstantiated.      (Doc. #45-26, p. 625.)       On April 5th, Lieutenant

Reed   reprimanded     plaintiff   for     misconduct    allegedly      occurring

three months earlier.         (Doc. #45-27, pp. 645-49.)                Plaintiff

testified at Archer’s trial on April 10th, and on April 11th he

was    placed   on    administrative       leave   due    to     the    recording

investigation.       (Doc. #45-28, p. 658; Doc. #45-29, p. 692).                 That

investigation ultimately led to plaintiff’s dismissal in July.

       Based on the preceding timeline of events, the Court finds

plaintiff has offered sufficient evidence to create a genuine issue

of material fact as to the causation element.            See Laird v. Bd. of

Cty. Comm’rs, 2017 WL 1147472, *7 (N.D. Fla. Mar. 26, 2017) (“Close

temporal   proximity     between   protected       conduct     and     an   adverse

employment action ordinarily can supply sufficient circumstantial



                                      17
evidence to create a genuine issue of material fact as to the

necessary causal link.”); Lozman, 39 F. Supp. 3d at 1405 (noting

that causation for a First Amendment retaliation claim can be

established with proof of “a pattern of antagonism coupled with

timing”).    Here, plaintiff does not rely on the three-and-a-half-

month time period alone, having presented evidence of adverse

employment actions taken almost immediately after being subpoenaed

to testify and continuing through the day after testifying.                 See

Boyland v. Corr. Corp. of Am., 390 Fed. App’x 973, 974-75 (11th

Cir. 2010) (“In the absence of close temporal proximity between

the   protected   activity   and   the    employer’s     adverse     action,    a

plaintiff may be able to establish causation where intervening

retaliatory acts commenced shortly after the plaintiff engaged in

a protected activity.”).

      2. Testimony of Other Officers

      In analyzing the causation element for a retaliatory claim,

courts have also considered whether similarly situated employees

suffered    adverse   employment    action.       This   is   true   for   both

Whistleblower claims, Allocco, 221 F. Supp. 2d at 1369-70, and

First Amendment retaliation claims, Gainer v. City of Winter Haven,

Fla., 170 F. Supp. 2d 1225, 1231-32 (M.D. Fla. 2001).                Defendant

argues that plaintiff cannot establish causation because other

officers    testified   against    Archer   and   were    not   subjected      to

discipline.    (Doc. #40, p. 17.)



                                     18
       The record indicates that six HCSO employees were interviewed

by the State Attorney’s Office and five deputies testified at

Archer’s trial, but only plaintiff was subsequently discharged

from employment.     (Doc. #40-3, p. 446.)         In fact, two of the

testifying deputies were later promoted to sergeant.         (Id.)      Such

evidence would suggest the termination of plaintiff’s employment

was not caused by his involvement in the Archer matter.          See Butler

v. City of Prairie Village, Kan., 172 F.3d 736, 746 (10th Cir.

1999) (finding the plaintiff had not established his reporting of

employee thefts was a motivating factor in his termination in part

because “the employee who told Plaintiff about the thefts and who

reported the thefts to departmental supervisors was later named

employee of the year,” a fact that suggested “Plaintiff probably

would not have been punished for reporting the thefts”); Allocco,

221 F. Supp. 2d at 1369-70 (finding the plaintiffs’ Whistleblower

claims failed because, inter alia, other employees had engaged in

the same action as the plaintiffs but continued to work for the

employer); Gainer, 170 F. Supp. 2d at 1231-32 (“Since two other

city   employees   also   made   the   same   statements   and   were   not

terminated from employment, it cannot be said that this protected

speech was the cause of termination.”).

       Nonetheless, defendant’s argument for summary judgment fails.

The record of plaintiff’s trial testimony shows that much of it

related to plaintiff’s personal interaction with Archer at the



                                   19
residence and Archer’s statements to plaintiff. (Doc. #45-28, pp.

663-79.)   That testimony suggested Archer had searched a residence

without a warrant, may have destroyed a surveillance system inside

the residence, and may have intended to falsify a report to have

a vehicle towed.   While defendant argues the other testifying HCSO

officers engaged in the same protected activity and speech as

plaintiff, the record before the Court only contains a transcript

of plaintiff’s testimony.          Therefore, the Court cannot determine

that the other officers testified similarly to plaintiff, only

that they testified. 10    Without such evidence, this case is unlike

those in which it is demonstrably clear other employees engaged in

the same activity or speech as a plaintiff and did not suffer any

adverse employment repercussions. See, e.g., Allocco, 221 F. Supp.

2d at 1369-70; Gainer, 170 F. Supp. 2d at 1231-32.

  B. Whether Plaintiff’s Employment Would Have Been Terminated

     Regardless of Reporting and Testifying Against Archer

     Defendant   next     argues    that   plaintiff’s   dismissal   “was   a

direct result of his decision to play the recording of his private

meeting with Lt. Reed and Lt. Stevens to subordinates on his shift

while disparaging the agency and his supervising lieutenants.”




     10The record indicates that plaintiff was the first police
officer to interact with Archer at the residence and that some of
Archer’s incriminating statements to plaintiff may not have been
when other officers were present.



                                      20
(Doc. #40, p. 20.)    Therefore, defendant argues summary judgment

is still appropriate because plaintiff would have been discharged

regardless of his involvement in the Archer matter.          (Id. pp. 19-

22.)    The Court will address this argument as it relates to each

of plaintiff’s claims.

         1. Whistleblower Claim

       Once a claimant makes a prima facie showing of retaliation

under   Florida’s   Whistleblower    Act,   the   employer   may   present

legitimate, non-retaliatory reasons for the employment action in

question.    Turner v. Inzer, 521 Fed. App’x 762, 764 (11th Cir.

2013); see also § 112.3187(10), Fla. Stat. (stating that it is a

defense “to any action brought pursuant to this section that the

adverse action was predicated upon grounds other than, and would

have been taken absent, the employee’s or person’s exercise of

rights protected by this section”). To carry the burden of showing

that plaintiff was terminated for a legitimate, non-retaliatory

reason, defendant “must only articulate a reason that ‘might

motivate’ a reasonable employer to take the challenged employment

action.”    Wagner v. Lee Cty., 678 Fed. App’x 913, 924 (11th Cir.

2017) (citing Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th

Cir. 2000)).     If defendant can articulate a legitimate, non-

retaliatory reason for the employment action, plaintiff then bears

the burden of proving by a preponderance of the evidence that the




                                    21
reason given was pretextual.           See Turner, 521 Fed. App’x at 764

(citation omitted).

       Defendant argues that regardless of plaintiff’s involvement

in the Archer matter, plaintiff would have been discharged due to

his alleged insubordination and comments disparaging HCSO. 11             (Doc.

#40,    p.   20.)    The     Court   finds   defendant    has   articulated   a

legitimate, non-retaliatory reason for plaintiff’s dismissal.

       Police departments have an “unquestionable need for a high

degree of order, discipline, and loyalty among their officers.”

Allocco, 221 F. Supp. 2d at 1371.            Plaintiff’s alleged actions in

questioning the validity of his orders to his subordinates and

disparaging his superiors threatened that order, discipline, and

loyalty.     See Hansen v. Soldenwagner, 19 F.3d 573, 577 (11th Cir.

1994) (“Order and morale are critical to successful police work:

a police department is a paramilitary organization, with a need to

secure discipline, mutual respect, trust and particular efficiency

among the ranks due to its status as a quasi-military entity

different     from   other    public   employers.”    (marks    and   citation

omitted)).      While plaintiff challenges the factual basis for

defendant’s     conclusion     that    plaintiff    was   insubordinate    and




       11
       For purposes of addressing this argument, the Court will
assume without deciding that plaintiff has proffered sufficient
evidence to establish a prima facia case of retaliation under
Florida’s Whistleblower Act.



                                       22
adversely affecting morale, (Doc. #52, p. 10), “a termination based

on a good faith belief of misconduct is legitimate, even if it is

later determined that no misconduct occurred.”     Allocco, 221 F.

Supp. 2d at 1371 (citing E.E.O.C. v. Total Sys. Servs., Inc., 221

F.3d 1171, 1176-77 (11th Cir. 2000); Elrod v. Sears Roebuck & Co.,

939 F.2d 1466, 1470 (11th Cir. 1991)); see also O’Neil v. St. Johns

River Water Mgmt. Dist., 2018 WL 4565752, *7 (M.D. Fla. Sept. 24,

2018) (analyzing a Whistleblower claim and noting that as long as

an employer is not acting in retaliation, the “employer may fire

an employee for a good reason, a bad reason, a reason based on

erroneous facts, or for no reason at all” (quoting Nix v. WLCY

Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984)).

     Since defendant has presented a legitimate, non-retaliatory

reason for the employment action, the burden shifts to plaintiff

to show by a preponderance of the evidence that the proffered

reason is pretextual.     To show pretext, plaintiff cannot recast

the proffered reason but “must meet it head on and rebut it,”

showing    “weaknesses,      implausibilities,    inconsistencies,

incoherencies, or contradictions in the employer’s rationale.”

Trigo v. City of Doral, 663 Fed. App’x 871, 873 (11th Cir. 2016)

(citing Holland v. Gee, 677 F.3d 1047, 1055-56 (11th Cir. 2012)).

The Court does not judge whether an employer’s decision is prudent

or fair, id., but instead must, considering all of the evidence,

“ascertain whether the plaintiff has cast doubt on the defendant’s



                                 23
proffered        non-[retaliatory]              reasons    sufficient        to    allow     a

reasonable factfinder to determine that the defendant’s proffered

legitimate reasons were not what actually motivated its conduct,”

Turner, 521 Fed. App’x at 764 (marks and citation omitted).

      Plaintiff’s Response to the Motion for Summary Judgment only

briefly addresses whether defendant’s reason is pretextual, noting

simply that “no reasonable employer could have found [plaintiff]’s

actions     to       be     so    egregious       that     they    merit     termination,

particularly in light of conduct performed by other deputies with

little to no repercussions.”                 (Doc. #52, p. 20.)            The first part

of   this   argument,            whether    a    reasonable       employer     would      have

terminated plaintiff’s employment, goes to whether defendant has

proffered        a        legitimate,       non-retaliatory          reason        for     the

termination,         see     Wagner,       678    Fed.    App’x    at   924,      which    was

previously addressed.

      The second portion of the argument, that other deputies

engaged in conduct that did not result in repercussions, also

misses the mark.            While a plaintiff can attempt to meet his burden

of showing pretext with evidence that other employees were treated

differently despite engaging in similar acts as the plaintiff, the

plaintiff must show that the other employees are similarly situated

to the plaintiff “in all relevant respects.”                            Rioux v. City of

Atlanta, Ga., 520 F.3d 1269, 1280 (11th Cir. 2008) (citation

omitted).        Here, plaintiff does not even identify the “other



                                                 24
deputies” he is referring to, making it impossible to determine

whether they are similarly situated to him. 12

     In reviewing the record, it seems the only admissible evidence

plaintiff relies upon to demonstrate he was terminated because of

his involvement in the Archer matter is the timing of the various

actions HCSO took. 13   But while suspicious timing may establish an




     12Even if the Court were to assume plaintiff is referring to
the other officers who listened to the recording, there were no
allegations that those officers made comments questioning their
orders or disparaging their superiors, as plaintiff is alleged to
have done.    Therefore, these officers could not be considered
similarly situated to plaintiff “in all relevant respects” for
purposes of the pretext analysis.    See Rioux, 520 F.3d at 1280
(“Misconduct merely ‘similar’ to the misconduct of the disciplined
plaintiff is insufficient.” (citation omitted)); Burke-Fowler v.
Orange Cty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006) (noting
that to determine whether employees are similarly situated, court
requires “the quantity and quality of the comparator’s misconduct
be nearly identical to prevent courts from second-guessing
employers’ reasonable decisions and confusing apples with oranges”
(citation omitted)).
     13Plaintiff also relies upon his subjective belief that his
employment was terminated because he testified against Archer, and
Lieutenant Woods deposition testimony that he heard rumors
plaintiff was fired in retaliation.    (Doc. #52, pp. 1, 4; Doc.
#45-1, p. 7; Doc. #45-11, pp. 476-78.)     However, such evidence
does not create genuine issues of material fact. See Shockley v.
Barbee, 2018 WL 4057227, *2 (11th Cir. Aug. 27, 2018) (noting
“general rule that inadmissible hearsay cannot be considered on a
motion for summary judgment”); Cordoba v. Dillard’s, Inc., 419
F.3d 1169, 1181 (11th Cir. 2005) (“Speculation does not create a
genuine issue of fact; instead, it creates a false issue, the
demolition of which is a primary goal of summary judgment.”
(citation omitted)); Vernier v. USA, 2016 WL 362432, *2 (M.D. Fla.
Jan. 28, 2016) (“Conclusory allegations based on subjective
beliefs are not sufficient to create a genuine issue of material
fact.”).



                                  25
inference of a causal connection, timing alone is insufficient to

demonstrate pretext.          See Diehl v. Bank of America, 2011 WL

13174774,     *5   (M.D.     Fla.   Mar.     4,    2011)   (noting    that   “mere

coincidence of timing, without more, simply does not suffice to

establish pretext”); Dillon v. Carlton, 977 F. Supp. 1155, 1160

(M.D. Fla. 1997) (“[T]he timing of Dillon’s termination, standing

alone, is insufficient to raise an inference of pretext.”); see

also James v. Fiesta Food Mart, Inc., 393 Fed. App’x 220, 224 (5th

Cir. 2010) (analyzing a Title VII claim and noting “a plaintiff

cannot rely solely on suspicious timing to carry his burden at the

pretextual    stage    of    the    burden-shifting        framework”).      While

plaintiff may believe he was fired because of the Archer matter,

“[t]he inquiry into pretext centers on the employer’s beliefs, not

the employee’s beliefs and . . .                  not on reality as it exists

outside of the decision maker’s head.”                  Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010).

     Since defendant has proffered a legitimate, non-retaliatory

reason for terminating plaintiff’s employment, and plaintiff has

failed to show that reason is pretextual, defendant is entitled to

summary judgment as to Count One of the Amended Complaint.                      See

O’Neil, 2018 WL 4565752, *7 (“That O’Neil disagrees with this

reason does not undermine the District’s decision or make it

pretextual.    .   .   .    The   question    is    whether   the    District   was

dissatisfied with O’Neil for non-discriminatory reasons, even if



                                        26
mistakenly or unfairly so or whether it instead merely used this

incident as cover for retaliating against O’Neil.                O’Neil has not

put forth evidence from which a jury could reasonably conclude

that the District’s proffered reason for terminating him was merely

pretext for whistle-blower retaliation.                Thus, the District is

entitled      to   summary   judgment    on     O’Neil’s    Whistle-blower    Act

retaliation claim.” (marks and citation omitted)).

          2. First Amendment Retaliation Claims

     The Court now turns to defendant’s argument as it relates to

plaintiff’s        First   Amendment     retaliation       claims.   As     noted

previously, to establish a First Amendment claim of retaliation

under section 1983, an employee must show that (1) the speech

involved a matter of public concern, (2) the employee’s free speech

interests outweighed the employer’s interest in effective and

efficient fulfillment of its responsibilities, and (3) the speech

played    a   substantial    part   in    the    adverse    employment    action.

Wilbourne, 306 Fed. App’x at 476 (citing Cook, 414 F.3d at 1318).

Once that showing has been made, the burden shifts to the employer

to prove, by a preponderance of the evidence, that it would have

terminated the employee even in the absence of the protected

speech.       VanDeWalle v. Leon Cty. Fla., 661 Fed. App’x 581, 585

(11th Cir. 2016) (citing Moss v. City of Pembroke Pines, 782 F.3d

613, 618 (11th Cir. 2015)).            “In other words, the defendants may

show that retaliation was not the but-for cause for the firing.”



                                         27
Id. (quoting Massey v. Johnson, 457 F.3d 711, 717 (7th Cir. 2006)).

The plaintiff then may show that the defendant’s proffered reasons

are pretextual and that retaliatory animus was the real reason for

the adverse action.         Id. (citing Massey, 457 F.3d at 717).

      Once    again,      defendant     argues    plaintiff       would    have    been

terminated regardless of his involvement in the Archer matter.

Therefore,    the    Court    will    again     assume    for    purposes     of   this

argument     that   plaintiff     has      proffered     sufficient       evidence    to

establish a prima facie case of First Amendment retaliation. As

such, defendant bears the burden of proving by a preponderance of

the   evidence      that     plaintiff’s        employment       would     have    been

terminated regardless of his participation in the Archer matter.

Having reviewed the record, the Court finds defendant has met this

burden.

      Defendant has submitted affidavits from each of the key

individuals involved in the internal affairs investigation and the

resulting     disciplinary        action:       Lieutenant       Reed,     Lieutenant

Stevens,     Lieutenant      Rowe,    Lieutenant       Favara,    Captain     Harney,

Captain Harrelle, Chief Nelson, and defendant.                   These individuals

attest    that   the      decision    to   initiate      the    investigation,       the

investigation       and     its   findings,      the     decision     to    recommend

disciplinary action, and the decision to terminate plaintiff’s

employment were all based solely on plaintiff’s conduct with

regards to the recording.             (Doc. #40-1, p. 29; Doc. #40-3, pp.



                                           28
444-46; Doc. #40-7, pp. 534-35; Doc. #40-8, pp. 557-60; Doc. #40-

9, pp. 666-69; Doc. #40-10, pp. 677-78; Doc. #40-11, pp. 681-82.)

Each individual also attests that plaintiff’s involvement in the

Archer matter had no relevance on any of the actions undertaken as

part of the investigation and the resulting discipline. 14   (Id.)

Accordingly, the Court finds defendant has produced sufficient

evidence to show that plaintiff would have been terminated even in

the absence of any protected speech involved in the Archer matter.

     Defendant having met his burden, plaintiff may show that

defendant’s proffered reason is pretextual and that retaliatory

animus was the real reason for the termination.    VanDeWalle, 661

Fed. App’x at 585.   The Court finds plaintiff has failed to make

such a showing. Besides the timing of HCSO’s actions, as discussed

in the previous section, plaintiff points to no admissible evidence

to doubt that defendant, in good faith, believed plaintiff was

insubordinate during the events surrounding the recording, and

terminated him accordingly.   See id. at 587 (“[Plaintiff] provides

no reason or evidence to doubt that [her supervisor], in good


     14While plaintiff disputes these assertions, he does so based
on his subjective belief that everything stems from his involvement
in the Archer matter.     For example, plaintiff testified at a
deposition that he believes Chief Nelson or defendant instructed
Lieutenant Stevens to initiate the investigation, then instructed
Lieutenant Rowe to make findings to support termination, and then
selected the pre-disciplinary panel and instructed them to
recommend termination. (Doc. #40-2, pp. 201.) However, there is
no evidence in the record to support such a belief.



                                29
faith, believed that [plaintiff] had been insubordinate in May

2014, which is our key inquiry when assessing whether an employer

or supervisor had an unlawful motive.”).                     Therefore, even assuming

plaintiff    could       make    a    prima     facie      case    of   First    Amendment

retaliation, the Court finds that a reasonable jury would have to

conclude     that     defendant             would     have      terminated       plaintiff

regardless.     See Jackson v. Al. Dep’t of Corr., 643 Fed. App’x

889, 894 (11th Cir. 2016) (“Jackson’s First Amendment retaliation

claim fails.      Even assuming that Jackson’s complaints are a matter

of public concern, that she prevails on the balancing test, and

that   her   speech       was    a    substantial       motivating        factor    in    her

termination, a reasonable jury would have to conclude that the

defendants would have terminated Jackson even in the absence of

her complaints.”).              As such, defendant is entitled to summary

judgment on Counts Two and Three of the Amended Complaint.

  C. Whether Defendant is Entitled to Qualified Immunity

       In the final argument in the motion, defendant argues he is

also   entitled     to    summary          judgment   on     the   basis    of   qualified

immunity.     (Doc. #40, pp. 23-25.)                  Such an argument would only

apply to the section 1983 claim made against defendant in his

individual    capacity.              See    Williams       v.   Consolidated       City   of

Jacksonville,       341    F.3d       1261,    1267     (11th      Cir.    2003)   (noting

qualified immunity offers protection for government officials sued

in their individual capacities); Rivas v. Freeman, 940 F.2d 1491,



                                              30
1495 (11th Cir. 1991) (noting that a qualified immunity defense is

not available in an “official-capacities-lawsuit”).      However, the

Court’s resolution of the previous argument makes it unnecessary

to address this claim.      See Fischer v. Fed. Bureau of Prisons,

2008 WL 4371828, *9 n.10 (M.D. Fla. Sept. 23, 2008) (finding that

because the defendant was entitled to summary judgment for a

different reason, it was unnecessary to address the defendant’s

argument that he was entitled to qualified immunity).

     Accordingly, it is now

     ORDERED:

  1. Plaintiff’s request for oral argument is DENIED.

  2. Defendant’s   Motion   for   Summary   Judgment   (Doc.   #40)   is

     GRANTED.

  3. Judgement shall be entered in favor of defendant and against

     plaintiff on all counts.

  4. The Clerk shall terminate all remaining deadlines and close

     the file.



     DONE AND ORDERED at Fort Myers, Florida, this       9th    day of

January, 2018.




Copies: Counsel of record



                                  31
